Case 8:20-cv-00653-JLS-ADS Document 14 Filed 05/11/20 Page 1 of 2 Page ID #:261



    1

    2                                                           JS-6
    3

    4

    5

    6

    7

    8

    9                       UNITED STATES DISTRICT COURT
   10                      CENTRAL DISTRICT OF CALIFORNIA
   11

   12   SERGIO CANTU, an individual, on   ) Case No. 8:20-cv-00653-JLS-ADS
   13
        behalf                            )
        of himself and on behalf of all persons
                                          )
   14   similarly situated,               )
                                          ) ORDER OF DISMISSAL
   15               Plaintiff,            )
                                          )
   16   vs.                               )
   17                                     ) Judge:      Hon. Josephine L. Staton
        SPS TECHNOLOGIES, LLC, a Limited )
   18   Liability Company dba CHERRY      )
        AEROSPACE; and Does 1 through 50, )
   19   Inclusive,                        )
   20
                                          )
                    Defendants.           )
   21                                     )
                                          )
   22                                     )
                                          )
   23                                     )
   24                                     )

   25

   26

   27

   28


                                                                                  1
Case 8:20-cv-00653-JLS-ADS Document 14 Filed 05/11/20 Page 2 of 2 Page ID #:262



    1                                 ORDER OF DISMISSAL
    2         Pursuant to the stipulation of the parties under Federal Rule of Civil
    3   Procedure 41(a)(1)(A)(ii), IT IS ORDERED THAT THIS ACTION BE, AND
    4   HEREBY IS, DISMISSED WITHOUT PREJUDICE as to all claims, causes of
    5   action, and parties, with each party bearing that party’s own attorney’s fees and
    6   costs. The Clerk is directed to close the file.
    7         IT IS SO ORDERED.
    8   Dated: May 11, 2020
    9
                                                 _______________________________
   10                                            HON. JOSEPHINE L. STATON
   11                                            UNITED STATES DISTRICT JUDGE

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                                                       2
